DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (US 2018 / 0034014 A1), further in view of Shimizu et al. (US 2011/0076521 A1), and further in view of Balk et al. (US 2015/0072193 A1).
Regarding claim 1, Ichikawa teaches a battery system (“battery pack”, Title, Abstract) comprising: 
a battery block (pack 10) including a plurality of battery cells 4 stacked in one direction (“As shown in FIGS. 1 to 3, a battery pack 10 according to an exemplary embodiment of the present invention has a plurality of battery modules 1”, [0027]; “As shown in FIG. 4, the battery module 1 has a case 3 having an upper opening 3a to adjacently arrange a plurality of battery cells 4 inside the case 3”, [0028]; fig. 1 shows that cells 4 are all stacked in the same direction; the cells have a “substantially rectangular parallelepiped shape”, [0030], in other words a prismatic shape), each of the plurality of prismatic battery cells 4 having 
a discharge port provided with a discharge valve 45 that opens at a set pressure (“If the internal pressure of the battery cell 4 reaches the operating pressure of the relief valve 45, the relief valve 45 changes from its open state to its closed state”, [0033], where the location of the relief valve 45 may be considered a discharge port since exhaust gas may be released through it, and the operating pressure is the set pressure, fig. 4)
and a sealing plate provided with positive and negative electrode terminals (“A positive electrode terminal 41 and a negative electrode terminal 43, serving as a pair of flat electrodes, are provided at one end and the other end of the upper face of the battery cell 4”, [0032], where the upper face is a lid that closes the battery, i.e. a sealing plate);
a connection bus bar 21 configured to be connected to an electrode terminal of each of the plurality of prismatic battery cells 4 and connect some or all of the plurality of prismatic battery cells 4 with each other (“a plurality of bus bars 21 configured to electrically connect the electrodes of the adjacent battery cells 4”, [0028]; “The bus bar 21 electrically connects two adjacent battery cells 4”, [0031], fig. 4; while the bus bar 21 is only connected to two terminals, the bus bar is capable of being connected to each terminal of each battery cell); 
an insulating plate (bus bar cases 5, collectively) disposed on a surface of the sealing plate of each of the plurality of battery cells 4, the insulating plate 5 including a passing portion (center portion containing openings 53) provided at positions corresponding to the discharge port (location of valve 45 on battery cell) and having an opening (discharge port 53 that passes exhaust gas ejected from the discharge port (location of valve 45), and a pressing portion disposed between the parallel connection bus bar 21 and the sealing plate (“The bus bar case 5 is made of an insulating synthetic resin material and formed into a rectangular flat plate shape. The bus bar case 5 has... a plurality of gas discharge ports 53 corresponding to the relief valves 45”, [0035]; the bus bar cases/plates are positioned on the top/sealing plate portion of each of the battery cells, as shown in figs. 4-5; the area around terminal openings 51 may be considered a pressing portion since it is pressed between bus bars 21 and the top/sealing portion of battery cells 4, as shown in fig. 4);
and a lid plate (covers 7, collectively) fixed to the insulating plate 5 and facing the discharge port (location of valve 45) facing the opening 53 of the passing portion (“The insulation cover 7 is made of an insulating synthetic resin material and formed into a rectangular flat plate shape. A gas discharge duct section 71 defining a discharge passage extending in the arrangement direction of the cells is formed at the central section of the insulation cover 7”, [0044]; “Hence, when the insulation cover 7 is attached to cover the upper face of the bus bar case 5 as shown in FIGS. 5 and 6, a gas discharge duct 72 defining a discharge passage 85 is configured by the upper face portion of the bus bar case 5 in which the gas discharge ports 53 are formed and the gas discharge duct section 71 of the insulation cover 7”, [0045]; figs. 4-5 show how the cover 7 faces the discharge locations of valves 45 and openings 53 of the insulative plate). 
Ichikawa does not teach that the sealing plate is provided with positive and negative electrode terminals via an insulating material. 
Shimizu teaches a prismatic battery cell for a battery pack, with a gasket 34 to electrically insulate the positive terminal and the negative terminal (“The anode terminal 32 a and the cathode terminal 32 b are connected to the anode and the cathode of the electrode part 31, respectively. One electrode terminal, for example, the anode terminal 32 a is electrically connected to the lid 30 b, thereby the potential of the anode terminal 32 a is the same as the exterior container 30. The cathode terminal 32 b penetrates and extends in the lid 30 b. A sealing material 34, for example, a gasket consisting of insulating material such as synthetic resin and glass is formed between the cathode terminal 32 b and the lid 30 b,” [0045]; figs. 5-7).
It would be obvious to a person having ordinary skill in the art that to insert an insulating material such as the gasket of Shimizu between the positive and negative terminals of Ichikawa to avoid an undesirable short circuit resulting from direct electrical connection of positive and negative terminals (“The gasket 34 not only seals the cathode terminal 32 b in a liquid-tight manner but electrically isolates between the cathode terminal 32 b and the exterior containers 30, and prevents short circuit therebetween” [0045]).
Ichikawa does not teach that the bus bar is a parallel connection bus bar but a series connector (“The battery cells 4 are electrically connected to each other in series”, [0031]. Ichikawa does teach battery modules connected in parallel, wherein any bus bars within the module would be parallel connection bus bars (“a battery module (assembled batteries) including battery cells that are electrically connected to each other in series or parallel”, [0003]).  It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the bus bar of Ichikawa by using it for parallel connection to connect some or all of the battery cells in parallel instead of in series. A parallel connection bus bar would predictably connect battery cells in parallel. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Ichikawa does not teach that the insulating plate is configured to move away from the battery block at least in a thickness direction of the sealing plate where a force exerted by the exhaust gas acts on the insulating plate via the lid plate. 
Balk teaches a battery system including a battery block with a stack of battery cells 54, bus bar connections 222 and a lid assembly 56 (“A system includes a lid disposed over battery cells in a battery module”, Abstract; see [0086], [0174], [0195], figs. 6, 40-44). The lid assembly may be considered an insulating plate since the main lid portion 290 is made from an insulative material (“The lid 290 may be molded or cutout from plastic, glass-filled polymer, or any other appropriate material”, [0195]). Specifically, Balk teaches that the insulating plate is connected to the battery block with clips 114 and slots 302 (“In addition, the lower housing 50 may be configured to secure different components of the battery module 22 in place relative to one another without those components being themselves coupled to each other. For example, in the illustrated embodiment, the lower housing 50 includes clips 114 protruding upward from the lower housing 50. The clips 114 may be designed to mate with the lid assembly 56 introduced in FIG. 6. The lid assembly 56 may include slots configured to couple with the clips 114 on the lower housing 50 to secure the lid assembly 56 relative to the lower housing 50”, [0098], such that the insertion of the clips 114 into slots 302 of the insulating plate-like lid assembly 56 connects the insulating plate to the battery block in a reversible manner; see also [0197], figs. 6 and 40).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the bolts and holes fastener structure of Ichikawa by substituting the clips and slots of Balk. The clip and slot structure will predictably connect the insulating plate to the module. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 
	Ichikawa as modified to have the clip-and-slot connection structure of Balk will be such that the insulating plate is configured to move away from the battery block at least in a thickness direction of the sealing plate where a force exerted by exhaust gas acts on the insulating plate via the lid plate. The insulating plate is connected to the battery block by asserting a pressing force towards the block, and thus a similar force in the opposite direction such a force exerted by exhaust gas would move the insulating plate away from the block. 
Regarding claim 2, modified Ichikawa teaches the battery system according to claim 1, 
wherein the battery block (battery pack 10) includes a plurality of parallel-connected units, formed by connecting the prismatic battery cells in parallel (battery module 1, modified as above such that cells are connected in parallel by parallel connection busbars), connected to each other in series (“a plurality of such battery modules may be further connected in series”, [0004]; “As shown in FIGS. 1 to 3, a battery pack 10 according to an exemplary embodiment of the present invention has a plurality of battery modules 1”, [0027]), 
and the insulating plate 5 is provided between adjacent parallel-connected units 1 among the plurality of parallel-connected units 1 so as to have a plurality of slits extending in a width direction of the prismatic battery cells (“Case-side half-split sections 55, 57 respectively forming the connection openings 81, 83 of a gas discharge duct 72 are provided... at both ends of the bus bar case 5 in the longitudinal direction thereof”, [0034]; the sections 55, 57 are that part of the insulating plate (bus bar cases 5, collectively) which are positioned between adjacent parallel-connected units; fig. 6 shows that section 57 has a slit to receive section 55, where the slit extends longitudinally in a width direction of the battery cells; each individual bus bar plate 5 among the modules 1 has its own slit 57, such that the collective insulating plate has a plurality of slits).
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (US 2018 / 0034014 A1), further in view of Shimizu et al. (US 2011/0076521 A1), and further in view of Balk et al. (US 2015/0072193 A1) as applied to claim 1 above and further in view of Li et al. (US 2019/0074554 A1).
Regarding claim 3, Ichikawa teaches the battery system according to claim 2, 
wherein the lid plate and the insulating plate are connected between adjacent slits among the plurality of slits (the lid plate, collectively covers 7, and the insulating plate, collectively bus bar cases 5, are connected along the duct 72 between the slits 57, fig. 2), 
and a coupling position where the lid plate and the insulating plate are connected, being the coupling position between the adjacent slits is eccentrically located from a center of the discharge port in the width direction of the prismatic battery cells (the lid plate, collectively covers 7, and the insulating plate, collectively bus bar cases 5, are connected along the duct 72, which is centered over the discharge ports, i.e. location of valves 45; the lid plate and insulating plate are not connected over center of the ports, where the duct is formed by the space between the lid plate and the insulating plate; rather, the lid plate and insulating plate are coupled along the side of the duct in a position which is eccentrically located from the center of the duct and discharge ports)
Li teaches a battery module including coupling positions B between a battery block formed by batteries 1 and a lid-like FPC 2 positioned on top of the block (“a battery module according to the present disclosure comprises: a plurality of batteries 1 arranged side by side in a length direction… and a FPC 2 positioned above the cap plates 111 of the plurality of batteries 1 in a height direction H. The cap plate 111 of at least one battery 1 is provided with a fixing column B, the FPC 2 is provided with a positioning hole 21 at a position corresponding to the fixing column B of the battery 1”, [0032]; figs. 1 and 2). Specifically, Li teaches that the coupling positions B are located eccentrically only on one side from a center of the cell (“the multiple fixing columns B on the same battery 1 are in a matrix array arrangement or a staggered arrangement”, [0039]). 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the coupling positions of modified Ichikawa by locating them eccentrically only on one side as taught by Li. A staggered arrangement of coupling positions, such that each coupling position is eccentrically located only on one side from a cell center or vent, is a predictably functional method of arrangements. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). 
Regarding claim 4, Ichikawa teaches the battery system according to claim 3, 
wherein the coupling position between the adjacent slits is provided at a position close to the electrode terminal on the positive side with respect to the plurality of prismatic battery cells located below the coupling position and connected in parallel with each other (the coupling position, where the lid plate, collectively covers 7, and the insulating plate, collectively bus bar cases 5, are coupled on both sides of the duct, such that the coupling on one side of the duct will be above the positive terminals of the battery cells, figs. 2, 4).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (US 2018/0034014 A1) in view of Shimizu et al. (US 2011/0076521 A1), further in view of Balk et al. (US 2015/0072193 A1), as applied to claim 1 above, and further in view of Matsumoto et al. (US 2006/0292437 A1).
Regarding claim 5, modified Ichikawa teaches the battery system according to claim 1, where there is a minimal gap between the parallel connection bus bar and the pressing portion (fig. 4 shows that the bus bars 21 fit closely against the bus bar case 5; the section of the case 5 between the bus bar 21 and the cell 4 is the pressing portion).
Ichikawa does not teach that the sealing plate is a flexible plate material that deforms when an internal pressure rises due to an abnormality in one of the prismatic battery cells, and a displacement amount of the sealing body accompanying a rise in internal pressure due to the abnormality in the one of the prismatic battery cells is larger than a gap between the parallel connection bus bar and the pressing portion.
Matsumoto teaches a battery cell (“Sealed Prismatic Battery”, Title, Abstract) similar to the cell 4 of Ichikawa and suitable for use in a battery pack such as that of Ichikawa. Matsumoto teaches that the sealing plate (cap 3) is a flexible plate material that deforms when an internal pressure rises due to an abnormality in one of the prismatic battery cells (“When the swelling deformation of the battery is caused by an abnormal rise in the battery internal pressure, the center portions of the front and rear walls of the battery can 1 swell as shown in FIG. 5, with which the center portions of the cap 3 bend inwardly of the battery, and the cap 3 attempts to deform into a bent shape such that the lateral end portions are lifted”, [0035]). The displacement amount of the sealing body accompanying a rise in internal pressure due to the abnormality in the one of the prismatic battery cells of Matsumoto is larger than a gap between the parallel connection bus bar and the pressing portion of Ichikawa.
It would be obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the sealing plate of Ichikawa by forming it with the material of Matsumoto. Such a person would be motivated to make this substitution since the flexibility of the cap of Matsumoto allows for improved performance of the gas discharge valve (“Furthermore, the safety vents 16 of Embodiments 1 through 6 have opening pressures lower than those of Comparative Examples 1 through 9, and more reliable opening can be achieved by this”, [0060]).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (US 2018/0034014 A1) in view of Shimizu et al. (US 2011/0076521 A1), further in view of Balk et al. (US 2015/0072193 A1), as applied to claim 1 above, and further in view of Sakai et al. (US 2017/033332 A1).
Regarding claim 6, modified Ichikawa teaches the battery system according to claim 1. 
Ichikawa as modified thus far does not teach that the parallel connection bus bar has a cut portion, formed at a portion to which the pressing portion of the insulating plate abuts, so as to have lower strength than other portions.
Sakai teaches a battery pack (“battery module”, Abstract) with prismatic cells and bus bars similar to that of Ichikawa. The bus bar 16 of Sakai has a cut portion, formed at a center portion of the bus bar, so as to have lower strength than the other portions (“The notches 31 are provided to allow the connection bus bar 16 to be easily broken when the battery cells 11 abnormally, that is, excessively, expand beyond the allow able maximum expansion amount due to abnormality such as a failure”, [0057], fig. 2).
It would be obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the parallel connection bus bar of Ichikawa at its central portion abutting the pressing portion of the insulating plate by adding the notches of Sakai. Such a person would have been motivated to add the notch since the weakened central portion allows the bus bar to break during cell expansion to minimize further damage to the battery cell and pack (“When the battery cells 11 expand beyond the allowed deformation amount A of each connection bus bar 16, stress concentrates on the notches 31 of each connection bus bar 16. Accordingly, the connection bus bar 16 is broken from the notches 31 before the positive terminal 18 and the negative terminal 19 are significantly deformed or broken. Since the connection bus bar 16 is broken, the positive terminal 18 and negative terminal 19 do not receive excessive load in the aligning direction, so that the positive terminal 18 and negative terminal 19 of the battery cells 11 are prevented from being deformed or damaged by expansion of the battery cells 11.”, [0073]).

Response to Arguments
Applicant’s arguments, see p. 6, "Applicant's Response to the Claim Objection", filed 24 June 2022, with respect to the objection to claim 1 have been fully considered and are persuasive.  The objection to claim 1 of 29 March 2022 has been withdrawn. 
Applicant’s arguments, see p. 7-8, "Applicant's Response to the Claim Rejections under 35 U.S.C. 103", filed 24 June 2022, with respect to the rejection(s) of claim(s) 1-6 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendment to claim 1 and the amendment to claim 3.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHARINE A CAUGHRON/Examiner, Art Unit 1728                                                                                                                                                                                                        
/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728